Exhibit 10.1

 

 



FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), dated as of April 30, 2020 (the "Fourth Amendment Effective
Date"), is by and among CARBON APPALACHIA ENTERPRISES, LLC, a Delaware limited
liability company ("CAE"), and NYTIS EXPLORATION (USA) INC., a Delaware
corporation ("Nytis USA", and together with CAE, collectively, "Borrowers", and
each, individually, a "Borrower"), each of the Subsidiaries party hereto
(collectively, the "Guarantors" and each a "Guarantor"), PROSPERITY BANK
(successor by merger to LegacyTexas Bank), as the Administrative Agent (the
"Administrative Agent"), and the Lenders party hereto.

WHEREAS, Borrowers, the financial institutions from time to time party thereto
(the "Lenders"), and Administrative Agent are parties to that certain Amended
and Restated Credit Agreement dated as of December 31, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement");

WHEREAS, Borrowers have requested Administrative Agent and the Lenders to agree
to amend the Credit Agreement as hereinafter provided, and, subject to the terms
and conditions set forth herein, Administrative Agent and the Lenders are
willing to agree to such amendments, all as hereinafter provided; and

WHEREAS, Borrowers, the Guarantors, the Lenders and Administrative Agent
acknowledge that the terms of this Amendment constitute an amendment and
modification of, and not a novation of, the Credit Agreement and the other Loan
Documents.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1.         Definitions. Unless otherwise defined in this Amendment,
capitalized terms used in this Amendment that are defined in the Credit
Agreement shall have the meanings assigned to such terms in the Credit
Agreement.

SECTION 2.         Amendments to Credit Agreement. Subject to satisfaction of
the conditions to effectiveness set forth in Section 3 of this Amendment, the
parties hereto agree as follows:

(a)                Amendment to Section 1.1 of the Credit Agreement. The
following definition in Section 1.1 of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:

     "Monthly Reduction Date" means each of February 28, 2020, March 31, 2020,
May 31, 2020, and June 1, 2020 and any other date or dates established by the
Administrative Agent and the Revolving Credit Lenders pursuant to Section 2.9.

(b)                Addition to Section 1.1 of the Credit Agreement. The
following definition is hereby added to Section 1.1 of the Credit Agreement in
appropriate alphabetical order to read in its entirety as follows:

     "Fourth Amendment Effective Date" means April 30, 2020.

 

(c)                Amendment to Section 2.9(h) of the Credit Agreement. Section
2.9(h) of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

 



FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 1





 



(h)       Borrowing Base Reduction. At the time of any periodic or special
redetermination of the Borrowing Base, the Revolving Credit Lenders reserve the
right to establish the Monthly Reduction Amount. The Revolving Credit Lenders'
determination of the Monthly Reduction Amount shall be made in accordance with
the standards specified in Section 2.9 and the procedures specified in
Section 2.9(d). On each Monthly Reduction Date, the Borrowing Base shall
automatically be reduced by the corresponding Monthly Reduction Amount. As of
the Fourth Amendment Effective Date, the Monthly Reduction Amount will be set as
follows for each Monthly Reduction Date:

Monthly Reduction Date Monthly Reduction Amount February 28, 2020 $1,000,000
March 31, 2020 $1,000,000 May 31, 2020 $2,000,000 June 1, 2020 $2,000,000

 

If the total Aggregate Revolving Credit Exposure of the Revolving Credit Lenders
shall exceed the Borrowing Base solely because of the reduction of the Borrowing
Base by the Monthly Reduction Amount, Borrower shall, on or prior to the date of
such occurrence, make a single lump sum payment in an amount sufficient to
reduce the total Aggregate Revolving Credit Exposure of the Revolving Credit
Lenders to or below the Borrowing Base.

SECTION 3.          Conditions of Effectiveness. The amendments set forth in
Section 2 of this Amendment, as well as any other terms and conditions set forth
herein, shall be effective as of Fourth Amendment Effective Date, provided that
Administrative Agent shall have received each of the following:

(a)                a counterpart of this Amendment executed by Borrowers, the
Guarantors and the Lenders;

(b)                payment of all fees and expenses required to be paid pursuant
to this Amendment, the Credit Agreement and the other Loan Documents; and

(c)                such other certificates, documents, consents or instruments
as Administrative Agent may reasonably require.

SECTION 4.         Acknowledgment and Ratification. As a material inducement to
Administrative Agent and the Lenders to execute and deliver this Amendment, each
of Borrowers and each of the Guarantors acknowledges and agrees that (a) the
execution, delivery, and performance of this Amendment shall, except as
expressly provided herein, in no way release, diminish, impair, reduce, or
otherwise affect the obligations of such Person under the Loan Documents to
which such Person is a party, (b) acknowledges and agrees that each Loan
Document to which such Person is a party shall remain in full force and effect
and shall each continue to be the legal, valid and binding obligations of such
Person enforceable against such Person in accordance with its terms, and
(c) acknowledges and agrees that it has no claims or offsets against, or
defenses or counterclaims to, any of the Loan Documents.

SECTION 5.          Representations and Warranties. Before and after giving
effect to this Amendment, the Borrowers hereby confirm that (a) the
representations and warranties of each Borrower and each other Obligated Party
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects (except to the extent such representations and
warranties are qualified by materiality, in which case they shall be true and
correct in all respects) on and as of the Fourth Amendment Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (except to the extent such representations and warranties are qualified
by materiality, in which case they shall be true and correct in all respects) as
of such earlier date, and (b) no Default or Event of Default shall have occurred
and be continuing.

 



FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 2





 



SECTION 6.          Administrative Agent and the Lenders Make No Representations
or Warranties. By execution of this Amendment, neither Administrative Agent nor
any Lender (a) makes any representation or warranty or assumes any
responsibility with respect to any statements, warranties, or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency, or value of this Amendment,
the Credit Agreement, the Loan Documents or any other instrument or document
furnished pursuant hereto or thereto, or (b) makes any representation or
warranty or assumes any responsibility with respect to the financial condition
of any Borrower, any Guarantor or any other Person or the performance or
observance by such Persons of any of their obligations under the Loan Documents
or any other instrument or document furnished pursuant thereto.

SECTION 7.          Effect of Amendment. This Amendment (a) except as expressly
provided herein, shall not be deemed to be a consent to the modification or
waiver of any other term or condition of the Credit Agreement, the other Loan
Documents or any of the instruments or agreements referred to therein,
(b) except as expressly provided herein, shall not prejudice any right or rights
which Administrative Agent or the Lenders may now or hereafter have under or in
connection with the Credit Agreement or any other Loan Document, including,
without limitation, the right to accelerate the Obligations, institute
foreclosure proceedings, exercise their respective rights under the UCC or other
applicable Law, and/or institute collection proceedings against any Borrower,
any Guarantor, or any other Obligated Party, to the extent provided therein or
by Law, and (c) shall not be deemed to be a waiver of any existing or future
Default or Event of Default under the Credit Agreement or any other Loan
Document.

SECTION 8.          Miscellaneous. This Amendment shall be governed by, and
construed in accordance with, the Laws of the State of Texas. The captions in
this Amendment are for convenience of reference only and shall not define or
limit the provisions hereof. This Amendment may be executed in separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one instrument. In proving this
Amendment, it shall not be necessary to produce or account for more than one
such counterpart. This Amendment, and any documents required or requested to be
delivered pursuant to Section 3 hereof, may be delivered by telecopy or pdf
transmission of the relevant signature pages hereof and thereof, as applicable.

SECTION 9.          NOTICE OF FINAL AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of page intentionally left blank. Signature pages follow.]



FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 3





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written.



  BORROWERS:       CARBON APPALACHIA ENTERPRISES, LLC       By:  /s/ Patrick R.
McDonald     Patrick R. McDonald     President               NYTIS EXPLORATION
(USA) INC.       By: /s/ Patrick R. McDonald     Patrick R. McDonald    
President               GUARANTORS:       APPALACHIA GAS SERVICES, LLC   CARBON
APPALACHIA GROUP, LLC   CARBON APPALACHIAN COMPANY, LLC   CARBON TENNESSEE
MINING COMPANY, LLC   CARBON WEST VIRGINIA COMPANY LLC   CRANBERRY PIPELINE
CORPORATION               By: /s/ Patrick R. McDonald     Patrick R. McDonald  
  President of each of the entities set forth above               COALFIELD
PIPELINE COMPANY         By: /s/ Patrick R. McDonald     Patrick R. McDonald    
President & CEO

 

 



FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page





 

 



  GUARANTORS:       KNOX ENERGY, LLC       By:  Carbon Appalachia Enterprises,
LLC, its sole Member         By: /s/ Patrick R. McDonald     Patrick R. McDonald
    President               NYTIS EXPLORATION COMPANY LLC         By: Nytis
Exploration (USA) Inc., its sole Manager         By: /s/ Patrick R. McDonald    
Patrick R. McDonald     President      

 

 

 



FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page





 

 

  ADMINISTRATIVE AGENT:       PROSPERITY BANK       By:  /s/ Michael Dombroski  
  Michael Dombroski     Managing Director               LENDER:       PROSPERITY
BANK         By: /s/ Michael Dombroski     Michael Dombroski     Managing
Director



 

 



FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page





 

 

  LENDERS:       EAST WEST BANK         By: /s/ Kaylan Hopson   Name: Kaylan
Hopson   Title: First Vice President





 

 

 



FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page







 

 

  LENDERS:       SIMMONS BANK, an Arkansas Chartered Bank         By: /s/
Zachary Holly   Name: Zachary Holly   Title: Vice President

 

 

 

 

 

 



FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page







 



 

 

  LENDERS:       CIT BANK, N.A.         By: /s/ Sean M. Murphy   Name: Sean M.
Murphy   Title: Managing Director

 

 

 



FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page





